GLD-243                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                      No. 13-1266
                                      ___________

                            IN RE: CAROLE L. TAYLOR,
                                                     Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                             (D.C. Civil No. 2:12-cv-01846)
                      District Judge: Honorable Arthur J. Schwab
                      ____________________________________

                    Submitted for Possible Summary Action Pursuant to
                         Third Circuit LAR 27.4 and I.O.P. 10.6
                                      May 16, 2013

             Before: FUENTES, FISHER and VANASKIE, Circuit Judges

                              (Opinion filed: May 24, 2013)
                                       _________

                                       OPINION
                                       _________


PER CURIAM

       Carole Taylor, proceeding pro se, appeals from the District Court’s January 10,

2013 order, which denied her requests for recusal and a stay, and dismissed her

bankruptcy appeal for lack of jurisdiction. For the reasons that follow, we will

summarily affirm.
                                               I.

       Since 2010, Taylor has been embroiled in various proceedings in the United States

Bankruptcy Court for the Western District of Pennsylvania. In 2011, Ronda Winnecour,

the Chapter 13 Trustee who has been involved in those proceedings, filed an adversarial

action in the Bankruptcy Court against Taylor and other defendants. On October 24,

2012, the Bankruptcy Court dismissed that action as moot in light of a settlement

agreement approved earlier that year.

       Taylor, believing that she had been wronged, appealed from the Bankruptcy

Court’s October 24, 2012 decision. Although the deadline for appealing from that

decision was November 7, 2012, see 28 U.S.C. § 158(c)(2); Fed. R. Bankr. P. 8002(a),

Taylor did not file her notice of appeal until November 21, 2012. Thereafter, Winnecour

moved to dismiss the appeal, arguing, inter alia, that the appeal was untimely. Taylor,

meanwhile, moved to recuse the presiding District Judge – the Honorable Arthur J.

Schwab – and also filed a “Motion Urgent Open Certain for Supercedeas [sic] Injunction

(Stay),” requesting “an Immediate STAY Pending appeal.” On January 10, 2013, the

District Court denied Taylor’s motions and granted Winnecour’s motion to dismiss. In

doing so, the District Court concluded that Taylor’s notice of appeal was untimely and

that, as a result, the court lacked jurisdiction to consider her appeal.

       Taylor now seeks review of the District Court’s judgment.




                                               2
                                             II.

       We have jurisdiction over Taylor’s appeal from the District Court’s judgment

pursuant to 28 U.S.C. §§ 158(d) and 1291. We exercise de novo review over the District

Court’s determination that it lacked jurisdiction to consider her bankruptcy appeal. See

In re Caterbone, 640 F.3d 108, 111 (3d Cir. 2011). We review the District Court’s denial

of her motion to recuse, as well as that court’s denial of her stay motion, for abuse of

discretion. See Securacomm Consulting, Inc. v. Securacom Inc., 224 F.3d 273, 278 (3d

Cir. 2000) (reciting standard for reviewing denial of recusal motion); Jackson v. Danberg,

656 F.3d 157, 162 (3d Cir. 2011) (reciting standard for reviewing denial of stay motion).

       For substantially the reasons provided by the District Court, the denial of Taylor’s

motion to recuse did not constitute an abuse of discretion. Furthermore, Taylor has not

demonstrated that the District Court abused its discretion when it denied her motion for a

stay. Finally, for substantially the reasons provided by the District Court, we agree that

Taylor’s bankruptcy appeal was untimely and that, as a result, the District Court lacked

jurisdiction to consider it. See Caterbone, 640 F.3d at 111-12 (citing, inter alia, 28

U.S.C. § 158(c)(2) and Bowles v. Russell, 551 U.S. 205, 209 (2007)). That jurisdictional

defect bars not only the District Court, but also us, from reviewing the merits of Taylor’s

bankruptcy appeal. See Caterbone, 640 F.3d at 113.

       Because Taylor’s appeal from the District Court’s judgment does not present a

substantial question, we will summarily affirm that judgment. See 3d Cir. I.O.P. 10.6.




                                              3